Citation Nr: 9917542	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran timely applied for waiver of recovery of 
an overpayment of Chapter 1606 education assistance benefits.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The appellant reportedly served on active duty from November 
1991 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the Muskogee, Oklahoma, Regional 
Office (RO) denying the appellant's request for a waiver of 
Chapter 1606 education assistance indebtedness.  A notice of 
disagreement was received in March 1998, and a statement of 
the case was issued by in June 1998.  The appellant's 
substantive appeal was received in August 1998.  This case 
was previously before the Board and was remanded in December 
1998.


FINDINGS OF FACT

1.  There is no contemporaneous evidence of record showing 
that the veteran was notified by letter dated January 19, 
1996, that an overpayment of Chapter 1606 educational 
assistance benefits had been created and advising him of his 
appellate rights with regard to such debt.   

2.  The veteran has reported that the first notice of an 
overpayment was by means of a letter dated October 7, 1997. 

3.  The Committee has reported that the veteran's waiver 
request was received on January 23, 1998.  

4.  A VA Form 9 received from the veteran in August 1998 
included an assertion that the overpayment was created due to 
mistake on the part of the VA and that the veteran did not 
owe any debt. 


CONCLUSION OF LAW

The facts do not give rise to a presumption that the veteran 
was notified of an overpayment of Chapter 1606 educational 
assistance benefits prior to October 1997, and the veteran's 
disagreement with the creation of the reported overpayment 
and his request for a waiver of the recovery of any such 
overpayment were therefore timely received.  38 U.S.C.A. 
§§ 5302, 7105 (West 1991); 38 C.F.R. §§ 1.911, 1.963 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The underlying question in the present case is whether the 
veteran was properly notified of the creation of an 
overpayment of Chapter 1606 educational assistance benefits 
and advised of his appellate rights.  The Committee has based 
its determination on information reportedly furnished by VA's 
Debt Management Center to the effect that a notice letter was 
sent to the veteran on January 19, 1996.  The Committee 
therefore has found that the veteran's request for a waiver 
of the recovery of the overpayment, reportedly received on 
January 23, 1998, was beyond the 180 day waiver request 
period.  38 C.F.R. § 1.963(b)(2).  In his substantive appeal, 
the veteran claims that he did not receive a notice letter 
until November 1997.  In his notice of disagreement, he 
refers to a letter dated October 7, 1997, and post-marked 
October 9, 1997, as his first notice of the debt.  The 
veteran claims that the notice letter was actually forwarded 
to him by someone living at his previous address. 

The Board remanded this case in December 1998 for a copy of 
the January 19, 1996, notice letter or, if a copy of such 
letter was not available, for other available evidence (such 
as a copy of any computer records documenting the mailing of 
the reported January 19, 1996, letter to the veteran).  The 
case has been returned to the Board by the Committee without 
a copy of the January 19, 1996, letter and without any other 
evidence showing that such letter was mailed to the veteran 
in the due course of business.  The Board also notes here 
that although the Committee's January 29, 1998, decision on 
waiver of indebtedness references a DMC CAROLS letter screen 
reportedly showing the letter to the veteran on January 19, 
1996, a copy of such letter screen has not been associated 
with the claims file, even after the Board's remand 
requesting evidence such as computer records.  It appears 
that the Committee is relying solely on information furnished 
by the Debt Management Center without any contemporaneous 
evidence showing that the January 19, 1996, letter was sent 
to the veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that principles of administrative regularity 
dictate a presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  The law requires only that the VA mail 
a notice, and then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  The statement that an appellant does not 
recall receiving a letter, standing alone, is not the type of 
clear evidence to the contrary which is sufficient to rebut 
the presumption of regularity.  Mindenhall v. Brown, 7 
Vet.App. 271 (1994).

However, despite the Board's attempt to obtain some 
contemporaneous evidence created at the same time as the 
reported  January 19, 1996, notice letter documenting such 
letter and showing that it was mailed to the veteran at his 
address then of record, the Committee has apparently been 
unable to find any such evidence.  The Board believes that 
there must be some initial action by the VA to give rise to 
the presumption of regularity.  It is not necessary that an 
actual copy of the notice letter be located, but some 
documentation created by VA personnel at the time of the 
mailing of such letter (including information entered onto a 
computer and capable of later retrieval and transformation 
into hard copy form) must be in existence and capable of 
verification in order to give rise to the presumption of 
regularity.  As no such contemporaneous evidence has been 
associated with the claims file in this case despite the 
Board's remand request to do so, the Board must conclude that 
no such evidence exists.  Accordingly, the time periods for 
disagreeing with the proper creation of the reported 
overpayment and for requesting a waiver of the recovery of 
such overpayment cannot be deemed to have run from January 
19, 1996.  Rather, the Board must assume that the notice 
letter apparently dated in October 1997, is the proper date 
to use for calculation of the applicable time periods.  

Although not necessary to the Board's decision, it should be 
noted that the Court has indicated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).  It does not appear that the Board's remand 
instructions regarding obtaining other evidence of the 
January 19, 1996, letter were complied with and no 
explanation has been offered by the Committee other than to 
state that its actions are based on instruction received from 
the Debt Management Center.  


ORDER

The veteran has filed a timely notice of disagreement to the 
creation of an overpayment of Chapter 1606 educational 
assistance benefits, and he has made a timely request for 
waiver of the overpayment of any such overpayment.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand portion of this decision. 


REMAND

In view of the above findings, further action by the RO and 
the Committee is necessary.  Accordingly, the case is hereby 
REMANDED for the following:

1.  The RO should develop and adjudicate 
the veteran's challenge to the validity 
of his debt, including furnishing to the 
veteran and documenting for the claims 
file the calculation of the reported 
overpayment.

2.  If the RO's determination on the 
validity of the debt issue is adverse to 
the veteran, then the RO should refer the 
waiver issue to the Committee for further 
review and development, including 
obtaining financial data from the 
veteran.

3.  If either the creation issue or the 
waiver issue, or both, are adverse to the 
veteran, then he and his representative 
should be furnished an appropriate 
supplemental statement of the case.  
After affording the veteran a reasonable 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to obtain additional 
development and to ensure that the veteran is afforded due 
process.  The Board does not intimate any opinion, favorable 
or unfavorable, as to the merits of the case.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

